DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show mold 500, mold 700, and mold 800 as described in the specification, see [0032], [0034], and [0035].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4-5, 8-9, 12-13 objected to because of the following informalities: 
Each of claims 4-5, 8-9, and 12-13 has a duplicate "shaped" so the claims each read "v-shaped shaped". Correction is required.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 8-9, 13-14, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9, 13, and 17 all recite “a v-shaped shaped section” and “a v-shaped section” and it is not clear if they are meant to refer to the same v-shaped section or two separate v-shaped sections. Examiner is suggesting to correct the claims to recite a first v-shaped section and a second v-shaped section where appropriate. For the purposes of examination, this is being interpreted to mean either the same or a different v-shaped section. 
Claims 5, 9, 13, and 17 each recite the limitation "the angle of incline”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which angle is being referred to, for example, is this the angle of the v-shaped sections, the irregular grooves, or another part. It is further unclear what “perpendicular” line is being referred to, for example, 
Claim 14 recites the limitation "the first v-shaped section" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is no previously recited “first v-shaped section”. Examiner suggests “the first v-shaped section” is meant to read “the first shaped  rather than a v-shaped section as described earlier in claim 14 and is being interpreted as such. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2006/0145050) modified by Johnson (US 2012/0192522, made of record on the IDS dated 8/19/2019).
Regarding claim 1, Price meets the claimed, An apparatus comprising: a substantially smooth internal mold surface forming a cavity; (Price [0020] and Figure 2 show wall liners 40, 42, 56, 60, and 62 which form the mold cavity 85, Figure 2 shows the wall liners are substantially smooth) and one or more roughened sections of the substantially smooth internal mold surface having a plurality of grooves, (Price [0020] describe liners 56, 74, 75, 73, 72, and 58 that are roughened and striated)  wherein each roughened section is inclined with a wider base and a narrower top (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or V shaped with a wider base and a narrow point on top.)

    PNG
    media_image1.png
    623
    941
    media_image1.png
    Greyscale

irregular grooves. Analogous in the field of masonry molds, Johnson meets the claimed, irregular grooves (Johnson [0059]-[0060] describes ribs on a v-shaped structure in a mold that are irregular in that some meet in the middle or extend all the way to the edges and others do not.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the striation grooves of Price to be irregular as described in Johnson in order to direct the material downwards towards the center of the recess, see Johnson [0061]. 
Regarding claim 2, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections form a v-shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or V shaped.)
Regarding claim 3, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular and each have two roughened planar sides.)
Regarding claim 4, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a v-shaped shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
Regarding claim 5, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a v-shaped shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides) 
and the angle of incline is 1.3 degrees +/- 40% from perpendicular.
Analogous in the field of masonry molds, Johnson does not explicitly meet the claimed, and the angle of incline is 1.3 degrees +/- 40% from perpendicular, however, Johnson [0044] and [0062] teaches that both the wear plates and the rubs are angled and can be modified to be other angles in order to make the wear plates of the mold self-cleaning.
Johnson discloses that the angle of the ribs is a result effective variable which can be modified in order to make the mold self-cleaning via forcing concrete towards the middle. It would have been obvious to a person of ordinary skill in the art to optimize the angle as described in Johnson through routine experimentation in order to optimize the cleaning effect, see Johnson [0062]. See MPEP §2144.05.
It would have been further obvious to a person of ordinary skill in the art before the filing date to modify the mold as described in Price to have angled ribs or grooves as described in Johnson in order to make the mold self-cleaning ,see Johnson [0062]. 
Regarding claim 6, Price meets the claimed,  The apparatus of claim 1 wherein the one or more roughened sections form a first v-shaped section and a second v- shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
Regarding claim 7, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section, a second planar roughened section, a third planar roughened section and a fourth planar roughened section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
 The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a v-shaped shaped section and a third planar roughened section and a fourth planar roughened section that meet to form a v-shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
Regarding claim 9, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a v-shaped shaped section and a third planar roughened section and a fourth planar roughened section that meet to form a v-shaped section (Price Figure 2 shows the roughened liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
Price does not describe inclination angles and does not meet the claimed, and the angle of incline is 1.3 degrees +/- 40% from perpendicular.
Analogous in the field of masonry molds, Johnson does not explicitly meet the claimed, and the angle of incline is 1.3 degrees +/- 40% from perpendicular, however, Johnson [0044] and [0062] teaches that both the wear plates and the rubs are angled and can be modified to be other angles in order to make the wear plates of the mold self-cleaning.
Johnson discloses that the angle of the ribs is a result effective variable which can be modified in order to make the mold self-cleaning via forcing concrete towards the middle. It would have been obvious to a person of ordinary skill in the art to optimize the angle as described in Johnson through routine experimentation in order to optimize the cleaning effect, see Johnson [0062]. See MPEP §2144.05.

Regarding claim 10, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections form a first v-shaped section and a second v- shaped section opposite the first v-shaped section (Price Figure 2 shows the roughened liners 58 and 72 are form a v-shaped section and are opposite from each other.)
Regarding claim 11, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that are opposite a third planar roughened section and a fourth planar roughened section (Price Figure 2 shows the roughened liners 58 and 72 are formed from two planar sections that form a v-shaped section and are opposite from each other.)
Regarding claim 12, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a v-shaped shaped section (Price Figure 2 shows roughened liners 58 and 72 in v-shapes which are formed of two planar roughened sections) that is opposite a third planar roughened section and a fourth planar roughened section that meet to form a v- shaped section (Price Figure 2 shows the roughened liners 58 and 72 are opposite of each other.)
Regarding claim 13, Price meets the claimed,  The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a v-shaped shaped section (Price Figure 2 shows roughened liners 58 and 72 in v-shapes which are formed of two planar roughened sections)  and a third planar roughened section and a fourth planar roughened section that meet to form a v-shaped section (Price Figure 2 shows the roughened liners 58 and 72 are opposite of each other.) 
Price does not describe inclination angles and does not meet the claimed, and the angle of incline is 1.3 degrees +/- 40% from perpendicular.
Analogous in the field of masonry molds, Johnson does not explicitly meet the claimed, and the angle of incline is 1.3 degrees +/- 40% from perpendicular, however, Johnson [0044] and [0062] teaches that both the wear plates and the rubs are angled and can be modified to be other angles in order to make the wear plates of the mold self-cleaning.
Johnson discloses that the angle of the ribs is a result effective variable which can be modified in order to make the mold self-cleaning via forcing concrete towards the middle. It would have been obvious to a person of ordinary skill in the art to optimize the angle as described in Johnson through routine experimentation in order to optimize the cleaning effect, see Johnson [0062]. See MPEP §2144.05.
It would have been further obvious to a person of ordinary skill in the art before the filing date to modify the mold as described in Price to have angled ribs or grooves as described in Johnson in order to make the mold self-cleaning ,see Johnson [0062].
Regarding claim 14, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections form a first shaped section and a second shaped section opposite the first v-shaped section (Price Figure 2 shows roughened liners 58 and 72 in v-shapes which are opposite each other.) 
Regarding claim 15, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first roughened shaped section and a second roughened shaped section (Price Figure 2 shows roughened liners 58 and 72 in v-shapes which are formed of two planar roughened sections)  that are opposite a third roughened shaped section and a fourth roughened shaped section  (Price Figure 2 shows the roughened liners 58 and 72 are opposite of each other.)
Regarding claim 16, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first roughened shaped section and a second roughened shaped section that form a first combined shaped section (Price Figure 2 shows roughened liners 58 and 72 which are formed of two planar roughened sections combined into a v-shape) that is separate from a third roughened shaped section and a fourth roughened shaped section that meet to form a second combined shaped section (Price Figure 2 shows the roughened liners 58 and 72 are separate from each other but each made of a combined shaped section.)
Regarding claim 17, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first roughened shaped section and a second roughened shaped section that meet to form a first combined shaped section and a third roughened shaped section and a fourth roughened shaped section that meet to form a second combined section (Price Figure 2 shows roughened liners 58 and 72 which are each formed of two planar roughened sections combined into a combined shape.)
Price does not describe inclination angles and does not meet the claimed, and the angle of incline is 1.3 degrees +/- 40% from perpendicular.
Analogous in the field of masonry molds, Johnson does not explicitly meet the claimed, and the angle of incline is 1.3 degrees +/- 40% from perpendicular, however, Johnson [0044] and [0062] teaches that both the wear plates and the rubs are angled and can be modified to be other angles in order to make the wear plates of the mold self-cleaning.
Johnson discloses that the angle of the ribs is a result effective variable which can be modified in order to make the mold self-cleaning via forcing concrete towards the middle. It would have been obvious to a person of ordinary skill in the art to optimize the angle as described in Johnson through routine experimentation in order to optimize the cleaning effect, see Johnson [0062]. See MPEP §2144.05.
It would have been further obvious to a person of ordinary skill in the art before the filing date to modify the mold as described in Price to have angled ribs or grooves as described in Johnson in order to make the mold self-cleaning ,see Johnson [0062].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                            

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744